DISMISS and Opinion Filed December 23, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01521-CV

                      IN RE REGINALD ARLEIGH NOBLE, Relator

                Original Proceeding from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. F00-50025-K

                             MEMORANDUM OPINION
                          Before Justices Schenck, Reichek, and Evans
                                   Opinion by Justice Evans
       Relator Reginald Arleigh Noble filed a petition for writ of quo warranto in this Court, see

TEX. R. APP. P. 52.1, claiming Criminal District Court No. 4 lacked jurisdiction to convict him in

2000 for aggravated sexual assault of a child under 14 years of age and asking this Court to grant

him a new trial. Noble was convicted of aggravated sexual assault of a child and sentenced to life

in prison. His conviction was affirmed on direct appeal. See Noble v. State, No. 08-01-00035-

CR, 2002 WL 221886 (Tex. App.—El Paso Feb. 4, 2002, pet. ref'd) (not designated for

publication).

       A writ of quo warranto is an extraordinary remedy used for raising certain actions against

private corporations and railroad companies as well as raising questions concerning the proper

person entitled to hold a public office and exercise its functions. TEX. CIV. PRAC. & REM. CODE

ANN. § 66.001; see State ex rel. Angelini v. Hardberger, 932 S.W.2d 489, 490 (Tex. 1996); Save

Our Springs All., Inc. v. Lazy Nine Mun. Util. Dist. ex rel. Bd. of Directors, 198 S.W.3d 300, 310
(Tex. App.—Texarkana 2006, pet. denied). Quo warranto proceedings are brought in the name of

the State by the Attorney General or the proper district or county attorney. Robinson v. Neeley,

192 S.W.3d 904, 909 (Tex. App.—Dallas 2006, no pet.). Noble’s petition complains that the trial

court lacked jurisdiction to convict him; he does not raise an issue for which a writ of quo warranto

is available. Therefore, quo warranto is an improper vehicle for obtaining the relief he seeks.

       Furthermore, the writ power of this Court is limited to issuing writs of mandamus and all

other writs necessary to enforce our jurisdiction, which does not include a writ of quo warranto.

See TEX. GOV'T CODE ANN. § 22.221(a). The Texas Supreme Court, not the courts of appeals, is

vested with the power to issue writs of quo warranto. TEX. GOV'T CODE ANN. § 22.002(a); see TEX.

CONST. art. V, § 3. We do not have original jurisdiction over proceedings seeking a writ of quo

warranto.

       Finally, even if we broadly construed Noble’s filing, there is no substance presented in

support of his often repeated conclusory statement that Criminal District Court No. 4 lacked

jurisdiction to convict him for aggravated sexual assault of a child under 14 years of age and then

sentence him to life in prison.

       We dismiss Noble’s petition for lack of jurisdiction.




                                                   /David Evans/
                                                   DAVID EVANS
191521F.P05                                        JUSTICE




                                                –2–